Name: Commission Regulation (EEC) No 527/90 of 28 February 1990 amending Regulation (EEC) No 3946/89 fixing certain additional detailed rules for the application of the supplementary trade mechanism to fruit and vegetables as regards artichokes, carrots, strawberries, lettuce, melons, table grapes and tomatoes and bringing broad- leaf endives under these rules
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product
 Date Published: nan

 1 . 3 . 90 Official Journal of the European Communities No L 53/87 COMMISSION REGULATION (EEC) No 527/90 of 28 February 1990 amending Regulation (EEC) No 3946/89 fixing certain additional detailed rules for the application of the supplementary trade mechanism to fruit and vegetables as regards artichokes, carrots, strawberries , lettuce, melons, table grapes and tomatoes and bringing broad-leaf endives under these rules of Regulation (EEC) No 3210/89 ; whereas the outlook for Spanish consignments to the rest of the Community, Portugal excepted, and the market situation indicate that the period I should be determined for all the abovemen ­ tioned products for the month of March 1990 ; whereas Regulation (EEC) No 3946/89 should be amended accor ­ dingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 8 1 6/89 (2) established the list of products subject to the supplemen ­ tary trade mechanism in the fresh fruit and vegetables sector from 1 January 1990 ; whereas these products include artichokes, carrots, strawberries, lettuce, melons, table grapes, tomatoes and broad-leaf endives ; Whereas Commission Regulation (EEC) No 3944/89 (3), as amended by Regulation (EEC) No 245/90 (4), laid down detailed rules for applying the supplementary trade mechanism, hereinafter referred to as 'STM', to fresh fruit and vegetables ; Whereas Commission Regulation (EEC) No 3946 (*), as amended by Regulation (EEC) No 246/90 (6), determined that the month of February 1990 should, for the above ­ mentioned products, be a period I as defined in Article 2 HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3946/89 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 March 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 28 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission ( l ) OJ No L 312, 27. 10. 1989, p. 6 . (A OJ No L 86, 31 . 3. 1989, p. 35. (3) Of No L 379, 28. 12 . 1989, p. 20 . (&lt;) OJ No L 27, 31 . 1 . 1990, p. 14. 0 OJ No L 379, 28 . 12 . 1989, p. 27. ¥) OJ No L 27, 31 . 1 . 1990, p. 17. No L 53/88 Official Journal of the European Communities 1 . 3 . 90 ANNEX ANNEX Periods as defined in Article 2 of Regulation (EEC) No 3210/89 1 March to 1 April 1990 Description CN code Period Tomatoes 0702 00 10 I Cabbage lettuce 0705 1 1 90 I Lettuce other than cabbage lettuce 0705 19 00 I Carrots ex 0706 10 00 I Artichokes 0709 10 00 I Table grapes 0806 10 15 I Melons 0807 10 90 I Strawberries 0810 10 90 I Broad-leaf endives ex 0705 29 00 I'